DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention Group I, in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that a serious search and/or examination burden would be placed upon the Examiner if the claims were not so restricted.  This is not found persuasive. There is a serious search burden because the inventions have acquired a separate status in the art in view of their different classification (the method is classified in CPC areas H01L21/743; the device is classified in CPC areas H01L23/481).  Also, the inventions require a different field of search (searching different subclasses and employing different search queries).  Additionally, prior art applicable to the device claims may not be applicable to the process steps in the method claims.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein an uppermost surface of the conductive feature is below an uppermost surface of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2002/0113267).
Regarding claim 1, Brown discloses, in FIG. 4 and in related text, a semiconductor arrangement comprising: 
a first dielectric feature (left 24) passing through a semiconductive layer (16) and a first dielectric layer (15) over a substrate (12); and 
a conductive feature (25) passing through the semiconductive layer and the first dielectric layer and electrically coupled to the substrate, the conductive feature adjacent the first dielectric feature and electrically isolated from the semiconductive layer by the first dielectric feature (see Brown, [0030]-[0031], [0036]-[0038], [0041]).
Regarding claim 2, Brown discloses a second dielectric feature (right 24) passing through the semiconductive layer (16) and the first dielectric layer (15), the conductive feature (25) adjacent the second dielectric feature and between the first dielectric feature (left 24) and the second dielectric feature (see Brown, FIG. 4, [0037]-[0038]).
Regarding claim 4, Brown discloses a doped region (22) in the substrate (12), wherein the conductive feature (25) is electrically coupled to the doped region (see Brown, FIG. 4, [0034], [0037])
Regarding claim 5, Brown discloses wherein an uppermost surface of the conductive feature (25) is below an uppermost surface of the semiconductive layer (16) (see Brown, FIG. 4, [0040]).
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 2011/0018094).
Regarding claim 26, Chapman discloses, in FIG. 1 and in related text, a semiconductor arrangement comprising: 
a shallow trench isolation region (14); 
a conductive feature (24); and 
a first dielectric feature (22) between the shallow trench isolation region and the conductive feature (see Chapman, [0033]).
Claims 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roggenbauer (US 2008/0122025).
Regarding claim 26, Roggenbauer discloses, in FIG. 15 and in related text, a semiconductor arrangement comprising: 
a shallow trench isolation region (722); 
a conductive feature (1342); and 
a first dielectric feature (1042) between the shallow trench isolation region and the conductive feature (see Roggenbauer, [0046], [0050], [0054]).
Regarding claim 28, Roggenbauer discloses a semiconductive layer (606) underlying the shallow trench isolation region (722), wherein the conductive feature (1342) is separated from the semiconductive layer by the first dielectric feature (1042) (see Roggenbauer, FIG. 15, [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Chen (US 6,399,486, hereinafter Chen’486).
Regarding claim 11, Brown discloses the arrangement of claim 1.
Brown does not explicitly disclose wherein a first portion of the conductive feature is separated from a second portion of the conductive feature to define a void in the conductive feature.
Chen’486 teaches wherein a first portion of the conductive feature (18) is separated from a second portion of the conductive feature to define a void (20) in the conductive feature (see Chen’486, FIG. 4, column 7, lines 41-60).
Brown and Chen’486 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Brown with the features of Chen’486 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include wherein a first portion of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Chen (US 2019/0252390, hereinafter Chen’390).
Regarding claim 12, Brown disclose the arrangement of claim 1.
Brown does not explicitly disclose a doped region in the conductive feature.
Chen’390 teaches a doped region (maximum implanting concentration at the surface) in the conductive feature (130) (see Chen’390, FIG. 3, [0020]).
Brown and Chen’390 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Brown with the features of Chen’390 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include a doped region in the conductive feature, as taught by Chen’390, in order to reduce contact resistance (see Chen’390, [0020]).
Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 2008/0132066) in view of Chen (US 2013/0285125, hereinafter Chen’125).
Regarding claim 1, Phan discloses, in FIG. 1 and in related text, a semiconductor arrangement comprising: 

Phan does not explicitly disclose a first dielectric feature passing through a semiconductive layer and a first dielectric layer over a substrate, the conductive feature adjacent the first dielectric feature and electrically isolated from the semiconductive layer by the first dielectric feature.
Chen’125 teaches dielectric feature (44) passing through semiconductor layer (20) and dielectric layer (30), conductive feature (48) adjacent the dielectric feature and electrically isolated from the semiconductor layer and dielectric layers (see Chen’125, FIG. 9, [0012]-[0013], [0016]-[0017]). Thus Chen’125 teaches a first dielectric feature passing through a semiconductive layer and a first dielectric layer over a substrate, the conductive feature adjacent the first dielectric feature and electrically isolated from the semiconductive layer by the first dielectric feature.
Phan and Chen’125 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Phan with the features of Chen’125 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Phan to include a first dielectric feature passing through a semiconductive layer and a first dielectric layer over a substrate, the conductive feature adjacent the first dielectric feature and electrically isolated from the 
Regarding claim 3, Phan in view of Chen’125 teaches the arrangement of claim 1.
Phan discloses a shallow trench isolation (STI) region (145) in the semiconductive layer (130), wherein the conductive feature (170) pass through the STI region (see Phan, FIG. 1, [0060]).
Chen’125 teaches wherein the first dielectric feature (44) pass through the STI region (22) (see Chen’125, FIG. 9, [0012]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Phan in view of Chen’125 teaches the arrangement of claim 1.
Phan discloses a second dielectric layer (150) over the semiconductive layer (130), wherein the conductive feature (170) pass through the second dielectric layer (see Phan, FIG. 1, [0031]).
Since Chen’125 teaches dielectric feature passing through dielectric layer (see discussion on claim 1 above), Chen’125 teaches wherein the first dielectric feature pass through the second dielectric layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Phan in view of Chen’125 teaches the arrangement of claim 6.

Since Chen’125 teaches dielectric feature passing through dielectric layer (see discussion on claim 1 above), Chen’125 teaches wherein the first dielectric feature pass through the third dielectric layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Phan in view of Chen’125 teaches the arrangement of claim 7. 
Phan discloses a shallow trench isolation (STI) region (145) in the semiconductive layer (130), wherein: the conductive feature (170) pass through the STI region, and the third dielectric layer (155) is over the STI region (see Phan, FIG. 1, [0060]).
Chen’125 teaches wherein the conductive feature (48) pass through the STI region (22) (see Chen’125, FIG. 9, [0012]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2002/0113267).in view of Chen (US 2019/0252390, hereinafter Chen’390).
Regarding claim 21, Brown discloses, in FIG. 4 and in related text, a semiconductor arrangement comprising: 
a first doped region (22) in a substrate (12); 
a conductive feature (25) overlying the first doped region; 

Brown does not explicitly disclose a second doped region in the conductive feature, and a conductive contact overlying the second doped region.
Chen’390 teaches a second doped region (maximum implanting concentration at the surface) in the conductive feature (130), and a conductive contact (140) overlying the second doped region (see Chen’390, FIG. 3, [0020]).
Brown and Chen’390 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Brown with the features of Chen’390 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include a second doped region in the conductive feature, and a conductive contact overlying the second doped region, as taught by Chen’390, in order to reduce contact resistance (see Chen’390, [0020]).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roggenbauer (US 2008/0122025) in view of Chen (US 2019/0252390, hereinafter Chen’390).
Regarding claim 21, Roggenbauer discloses, in FIG. 15 and in related text, a semiconductor arrangement comprising: 
a first doped region (1142) in a substrate (402); 
a conductive feature (1342) overlying the first doped region; 

Roggenbauer does not explicitly disclose a second doped region in the conductive feature, and a conductive contact overlying the second doped region.
Chen’390 teaches a second doped region (maximum implanting concentration at the surface) in the conductive feature (130), and a conductive contact (140) overlying the second doped region (see Chen’390, FIG. 3, [0020]).
Roggenbauer and Chen’390 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Roggenbauer with the features of Chen’390 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roggenbauer to include a second doped region in the conductive feature, and a conductive contact overlying the second doped region, as taught by Chen’390, in order to reduce contact resistance (see Chen’390, [0020]).
Regarding claim 22, Roggenbauer in view of Chen’390 teaches the arrangement of claim 21.
Chen’390 teaches wherein: the conductive contact (140) is in contact with the second doped region (maximum implanting concentration at the surface) (see Chen’390, FIG. 3, [0020]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Regarding claim 23, Roggenbauer in view of Chen’390 teaches the arrangement of claim 21.
Roggenbauer discloses a first dielectric feature (left 1042); and a second dielectric feature (right 1042), wherein the conductive feature (1342) is between the first dielectric feature and the second dielectric feature (see Roggenbauer, FIG. 15, [0050]).
Since Chen’390 teaches the second doped region (maximum implanting concentration at the surface) is part of the conductive feature (130) (see Chen, FIG. 3, [0020]), Chen’390 together with Roggenbauer teaches wherein the second doped region is between the first dielectric feature and the second dielectric feature, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Regarding claim 24, Roggenbauer in view of Chen’390 teaches the arrangement of claim 23.
Roggenbauer discloses wherein the conductive contact (1526) is between the first dielectric feature (left 1042) and the second dielectric feature (right 1042) (in horizontal direction) (see Roggenbauer, FIG. 15).
Regarding claim 25, Roggenbauer in view of Chen’390 teaches the arrangement of claim 21.
Roggenbauer discloses a first dielectric feature (1042); and a shallow trench isolation region (722), wherein the conductive feature (1342) is separated from the shallow trench isolation region by the first dielectric feature (see Roggenbauer, FIG. 15, [0046], [0052]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roggenbauer in view of Chen (US 2019/0252390, hereinafter Chen’390).
Regarding claim 27, Roggenbauer discloses the arrangement of claim 26.
Roggenbauer does not explicitly disclose a doped region in the conductive feature and separated from the shallow trench isolation region by the first dielectric feature.
Chen’390 teaches a doped region (maximum implanting concentration at the surface) in the conductive feature (130) (see Chen’390, FIG. 3, [0020]). Since Roggenbauer discloses the conductive feature (1342) being separated from the shallow trench isolation region (722) by the first dielectric feature (1042) (see Roggenbauer, FIG. 15 and discussion on claim 26 above), Chen’390 teaches a doped region in the conductive feature and separated from the shallow trench isolation region by the first dielectric feature.
Roggenbauer and Chen’390 are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Roggenbauer with the features of Chen’390 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roggenbauer to include a doped region in the conductive feature and separated from the shallow trench isolation region by the first dielectric feature, as taught by Chen’390, in order to reduce contact resistance (see Chen’390, [0020]). 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811